ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_07_FR.txt. 160

OPINION DISSIDENTE DE M. WEERAMANTRY
[Traduction]

Comme le requiert l’article 74, paragraphe 1, du Règlement de la Cour,
priorité a été donnée à la présente demande en indication de mesures
conservatoires sur toutes les autres affaires pendantes. Les plaidoiries ont
été achevées le 28 mars 1992. Trois jours plus tard, alors que l’affaire en
était au stade des délibérations, le Conseil de sécurité a adopté la résolu-
tion 748 (1992). La résolution 748 (1992) portait sur des questions impor-
tantes alors en suspens devant la Cour et l'incidence de cette résolution
sur les questions dont la Cour est saisie compte parmi les points de droit
discutés dans la présente opinion.

Sans déterminer de façon catégorique quel est l’effet juridique de cette
résolution, dont la Libye conteste la validité, nous devons, au stade actuel
de la procédure, qui a trait à l’indication de mesures conservatoires, partir
du principe qu’elle est valable. L'article 25 de la Charte des Nations
Unies, qui oblige les Membres de l'Organisation à accepter et appliquer
les décisions du Conseil, doit donc être considéré, prima facie, comme
applicable à cette résolution. En arrivant à de telles conclusions, je
m’associe aux opinions de la majorité de la Cour mais, avec tout le respect
que je dois à celle-ci, je ne peux souscrire à l’opinion que cette résolution
rend inappropriée l'indication de mesures conservatoires. Les raisons
d’envisager ainsi l’affaire sont exposées dans la présente opinion dissi-
dente. Elle traite d'importantes questions de droit qui ont été débattues
assez en détail devant nous et dont la portée dépasse l’affaire en cause au
point de sembler mériter un examen quelque peu développé.

Je limiterai mes observations à deux questions qui ont fait l’objet
d’argumentations assez longues devant nous, celle de la compétence et
celle des rapports entre la Cour et le Conseil de sécurité. Les faits essen-
tiels et les principales thèses des Parties sont exposés assez clairement
dans l’ordonnance de la Cour pour que je n’aie pas à les répéter ici.

A. LA COMPÉTENCE

L'article 14, paragraphe 1, de la convention de Montréal est la base de la
compétence qu’a la Cour de connaître de la requête. Il stipule un délai de
six mois à compter de la demande d’arbitrage pendant lequel, siles parties
ne parviennent pas à se mettre d’accord sur l’organisation de l’arbitrage,
l’une quelconque d’entre elles peut soumettre un différend à la Courinter-
nationale.

Les défendeurs ont soutenu que les conditions préalables de la compé-
tence de la Cour n’ont pas été remplies, faisant valoir qu’il n’existe pas de

50
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 161

«différend » au sens de l’article 14, paragraphe 1, et que, de toute manière,
le délai de six mois stipulé n’est pas expiré.

A ce stade de la procédure, il ne convient pas d’attribuer un sens étroit
ou restrictif au terme «différend». Il me semble établi, à première vue,
qu'il existe un différend substantiel entre les Parties, car la Libye se fonde
sur la règle de droit international coutumier aut dedere aut judicare comme
étant le principe directeur qui l’habilite à juger ses propres citoyens en
l’absence de traité d’extradition, tandis que le défendeur réclame la remise
des deux suspects. La Libye déclare qu’elle les jugera et elle a invité le
défendeur à envoyer des représentants et des hommes de loi observer le
procès, arguant qu’elle s’acquitte ainsi des obligations dont elle est tenue
en vertu du traité. Le défendeur exige que les suspects soient jugés devant
ses propres tribunaux. La Libye fait valoir que son droit interne lui interdit
de livrer ses citoyens pour qu’ils soient jugés ailleurs et que la réclamation
du défendeur constitue un empiétement sur sa souveraineté. Le défendeur
nie qu’il y ait là une excuse valable pour ne pas livrer les intéressés. Tout
cela me semble constituer un différend tout au moins prima facie, et donc à
satisfaire à l’une des conditions préalables de l’article 14, paragraphe 1.

L'autre allégation du défendeur, qui a plus de poids, est que la lettre
dans laquelle la Libye a mentionné l’arbitrage pour la premiére fois porte
la date du 18 janvier et que la présente instance a été introduite le 3 mars,
bien avant que six mois ne se fussent écoulés. Il soutient donc que l’une
des conditions préalables essentielles pour demander à la Cour d’exercer
sa compétence n’a pas été remplie. Telle peut effectivement être la situa-
tion en droit.

Il y a pourtant une autre façon de voir qui est plausible et assurément
défendable. C’est que, quand une partie a indiqué d’avance qu'elle ne
s’estimera pas tenue par la médiation ou la négociation et insiste pour
faire respecter une période d’attente à titre de condition préalable pour
porter l’affaire devant la Cour internationale, elle risque de déjouer les
buts d’une telle clause. Il ressort du dossier qui nous a été présenté que les
Etats-Unis ont déclaré au Conseil de sécurité qu’il ne s'agissait pas ici
d’une question de divergence d’opinion ou de démarche pouvant faire
l’objet de médiation ou être négociée (S/PV.3033, 21 janvier 1982, p. 7) et
que le Conseil ne devait pas se laisser égarer par les efforts entrepris du
côté libyen pour tenter de faire de cette question de paix et de sécurité
internationales une question de divergences bilatérales (bid.). En d’autres
termes, l'argument développé devant nous était celui de la répudiation
anticipée d’une obligation consensuelle.

La question de droit dont nous sommes saisis est la suivante: si, dans
une affaire hypothétique, l’une des parties refuse de négocier, cette même
partie peut-elle insister pour subordonner à l'écoulement du délai de
six mois la faculté de porter l’affaire devant la Cour? Une telle insistance
ne manquerait pas de dresser un obstacle sur la voie d’une partie qui cher-
cherait à obtenir satisfaction devant la Cour. La disposition dont il s’agit
peut être alors interprétée en ce sens que toute partie a la faculté de recou-
rir à d’autres procédures que la conciliation pendant ce délai de six mois.

31
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 162

Interpréter ainsi une telle disposition risquerait fort d’aller à l’encontre
des buts et principes qui l’inspirent, comme M. Ago l’a déclaré de façon
convaincante dans son opinion individuelle lors de la phase des excep-
tions préliminaires en l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci:

«je suis convaincu que le recours préalable à des négociations diplo-
matiques ne peut pas constituer une exigence absolue à remplir,
même lorsqu'il est évident que l’état des relations entre les parties est
tel qu’il est illusoire de s’attendre à ce que de telles négociations
aboutissent à un résultat positif et qu’il serait injustifié de retarder
par ce biais l’ouverture d’une procédure arbitrale ou judiciaire quand
la possibilité du recours à celle-ci a été prévu » (C.L.J. Recueil 1984,
p. 515-516, par. 4).

Le principe général énoncé dans ce passage peut être formulé plus
nettement encore dans le cas d’un délai d’attente spécifié, tel que celui qui
est stipulé dans la convention de Montréal. L’on peut raisonnablement
soutenir qu’il ne sert à rien de permettre à une partie qui a refusé la conci-
liation d’invoquer, pour demander le rejet d’une requête, l’inexécution de
procédures qu’elle a elle-même rejetées. L’on mettrait ainsi celle-ci,
pendant un certain temps, à l’abri de toute procédure de conciliation et de
toute procédure judiciaire en la laissant libre de poursuivre d’autres
procédures non conciliatoires, tandis que la partie adverse resterait tenue
d’attendre, sans assistance ni recours.

Une telle lecture de l’article s’accorde aussi avec les principes d’inter-
prétation qui soulignent que les dispositions d’un traité doivent être inter-
prétées de manière à ne pas priver d’effet son objet et son but. Sans un
examen plus approfondi, on ne saurait conclure que l’un ou l’autre de ces
points de vue doit l’emporter. Il y a beaucoup à dire en faveur de l’un et de
l’autre et, dans la situation actuelle, nous pouvons seulement retenir que le
point de vue selon lequel le délai de six mois de l’article 14, paragraphe 1,
ne constitue pas une interdiction absolue est au moins défendable.

Les considérants de l'ordonnance de la Cour dans les affaires des Essais
nucléaires renforcent aussi cette attitude provisoire à l’égard de la compé-
tence:

«13. Considérant que, lorsqu'elle est saisie d’une demande en
indication de mesures conservatoires, la Cour n’a pas besoin, avant
d'indiquer ces mesures, de s’assurer de façon concluante de sa
compétence quant au fond de l’affaire, mais qu’elle ne doit cepen-
dant pas indiquer de telles mesures si les dispositions invoquées par
le demandeur ne se présentent pas comme constituant, prima facie,
une base sur laquelle la compétence de la Cour pourrait être fondée:

17. Considérant que les éléments soumis à la Cour l’amènent à
conclure, au stade actuel de la procédure, que les dispositions invo-

52
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 163

quées par le demandeur se présentent comme constituant, prima
facie, une base sur laquelle la compétence de la Cour pourrait étre
fondée; et qu’en conséquence la Cour se propose d’examiner la
demande en indication de mesures conservatoires présentée par le
demandeur» (C.J. Recueil 1973, p. 101 et 102).

Appliquant le méme raisonnement, je dirais que les circonstances invo-
quées par le demandeur se présentent comme constituant, prima facie, une
base sur laquelle la compétence de la Cour pourrait être fondée.

Au cas où il apparaitrait, après la question de ces mesures conserva-
toires, lors d’une phase ultérieure ou de la procédure sur le fond, que la
Cour n’est pas compétente, les mesures conservatoires cesseraient immé-
diatement de produire effet. ,

Une fois admise cette conclusion en ce qui concerne la compétence de
la Cour en vertu de l’article 14 de la convention de Montréal, la principale
question qui se pose ensuite est celle de savoir si les résolutions 731 (1992)
et 748 (1992) du Conseil de sécurité font obstacle à l’examen de l’affaire
par la Cour. Cette question est examinée dans la section suivante de la
présente opinion.

B. La Cour ET LE CONSEIL DE SECURITE

La pertinence des questions portées devant la Cour

Plus peut-étre qu’aucune autre dans le passé, la présente affaire a
soulevé certaines questions qui ne manquent ni d’importance ni d’intérêt
à propos des fonctions respectives de la Cour et du Conseil de sécurité.
Ces questions se sont posées sans ambages devant la Cour, lors des plai-
doiries orales, dans le contexte de la résolution 731 (1992). La relation
entre ces deux organes a revêtu plus d'importance encore après la clôture
des audiences, avec l’adoption de la résolution 748 (1992).

Les deux Parties qui comparaissent devant nous ont soulevé expressé-
ment des questions relatives aux rapports entre la Cour et le Conseil de
sécurité.

Le conseil de la Libye, M. Suy, a dit avec insistance que la résolution 731
(1992) «fait fi de toute la procédure des règlements juridiques et paci-
fiques des différends prévue dans la convention de Montréal» et que la
Libye est donc fondée à soumettre à la Cour internationale les aspects
juridiques de la question que le Conseil de sécurité a négligés (audience
publique du 26 mars 1992 (matin), CR 92/2, p. 61). Ila soutenu encore que
le droit de la Libye d’exercer sa compétence en matiére pénale sur ses
propres ressortissants est un droit fondamental issu de la souveraineté de
l'Etat, un droit qui ne souffre pas de dérogation.

L’agent des Etats-Unis, M. Williamson, a déclaré, ce qui constituait
l’une de ses quatre thèses fondamentales, «que les demandes libyennes
doivent être rejetées parce que le Conseil de sécurité est saisi de la ques-

53
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 164

tion et s’en occupe » (audience publique du 27 mars 1992, CR 92/4, p. 16).
Le conseil des Etats-Unis a soutenu que la Cour doit examiner si son
action risque d’entrer en conflit avec les mesures que le Conseil de sécu-
rité a adoptées ou envisage actuellement (ibid., p. 67) et, tout en concédant
que la Cour et le Conseil de sécurité peuvent légitimement exercer leurs
fonctions respectives simultanément à l’égard de la même affaire, il a
soutenu que ni la Charte ni la pratique de la Cour n’offrent de base
permettant d’entraver l'exercice par le Conseil de sa responsabilité princi-
pale du maintien de la paix et de la sécurité internationales (ibid., p. 36).

Il y avait là une invitation, présentée sans équivoque à la Cour, à exami-
ner la question des rapports entre la Cour et le Conseil de sécurité dans le
contexte de la résolution 731 (1992). Il convient de noter que la Cour
n'avait pas devant elle la résolution 748 (1992) lors des plaidoiries, mais
celle-ci a revétu par la suite encore plus d’importance que la résolu-
tion 731 (1992).

Pour apprécier une demande en indication de mesures conservatoires
dans le contexte de la résolution 731 (1992) et des arguments développés
devant nous, la Cour devait nécessairement examiner la question de droit
consistant à savoir quelle était, le cas échéant, l'incidence sur sa compé-
tence de la décision prise par le Conseil de sécurité dans sa résolution 731
(1992). Des considérations semblables s’appliquent maintenant à la réso-
lution 748 (1992).

Les rapports entre le Conseil de sécurité et la Cour, ainsi fermement
enracinés dans les exposés juridiques présentés a la Cour, appellent un
certain examen préliminaire, de la maniére qui convient 4 une demande
de mesures conservatoires. Il n’est pas nécessaire de statuer de façon défi-
nitive sur ces questions importantes au stade des mesures conservatoires
et, à l’évidence, on ne tente pas ici de le faire. Il s’agit plutôt d’esquisser les
contours généraux du problème afin de replacer la demande en indication
de mesures conservatoires dans la perspective du régime juridique établi
par la Charte des Nations Unies. L'analyse présentée sous les intitulés
suivants de la discussion est essentielle, car elle est directement en rapport
avec la demande en indication de mesures conservatoires dont la Cour est
maintenant saisie et avec les moyens invoqués en sens contraire sur la base
de la structure organisationnelle des Nations Unies.

Il n’en semble que plus important de formuler de telles considérations
étant donné qu’elles n’ont jamais eu jusqu'ici une actualité aussi directe et
immédiate dans la jurisprudence de la Cour et que la Cour a eu l'avantage
d’entendre présenter ces questions par des équipes de spécialistes du droit
international très éminents et expérimentés.

De plus, la Cour, en tant qu’organe judiciaire saisi d’une demande en
indication de mesures conservatoires, était l’instance appropriée pour
examiner l'incidence juridique de la résolution 731 (1992) du Conseil de
sécurité sur ses décisions. On soutenait d’une part que le fait que le
Conseil de sécurité était saisi de la question empéchait la Cour de faire
droit à cette demande, tandis que, d’autre part, la résolution était critiquée
pour ne pas tenir compte de certaines considérations d’ordre juridique

54
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 165

que le Conseil de sécurité était censément tenu d’envisager. C’étaient là
par excellence des questions de droit que la Cour devait immanquable-
ment analyser avant de rechercher s’il fallait indiquer des mesures conser-
vatoires.

Observations générales

Créés par la même Charte pour remplir en commun les buts et principes
des Nations Unies, le Conseil de sécurité et la Cour sont complémen-
taires, et chacun remplit le rôle particulier qui lui est assigné par l’instru-
ment commun qui leur a donné naissance. Tous deux doivent la même
loyauté au même instrument qui est source de leurs pouvoirs et qui pres-
crit leurs buts. Comme les branches de l’Etat en droit interne, telles que
l'exécutif et le judiciaire, ils remplissent leur mission pour le bien commun
du système plus vaste dont ils font partie.

Dans le système des Nations Unies, la sphère de compétence de chacun
de ces organes est définie par la Charte, tout comme dans l’ordre national
elle peut être définie par la constitution. Toutefois, à la différence de
nombreux systèmes nationaux dans lesquels le judiciaire peut exercer un
contrôle sur les actes de l’exécutif en soumettant ces actes aux critères de
la légalité constitutionnelle, dans le système des Nations Unies, la Cour
internationale de Justice n’est pas investie du pouvoir de contrôle ou
d’appel souvent dévolu aux juridictions les plus élevées au sein d’un cadre
national (voir l'avis consultatif rendu par la Cour internationale de Justice
dans l’affaire des Conséquences juridiques pour les Etats de la présence
continue de l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, C.I.J. Recueil 1971, p. 16). En
même temps, la Cour est l’organe judiciaire principal des Nations Unies
ayant pour tâche, entre autres, de régler, conformément au droit interna-
tional, les différends qui lui sont soumis (article 38 du Statut de la Cour).

Il y a lieu de remarquer aussi une différence importante entre le partage
des pouvoirs dans les systèmes nationaux et la répartition des pouvoirs
entre les organes principaux des Nations Unies, puisqu'il n'existe pas,
entre les organismes et institutions des Nations Unies, le même rigoureux
principe de séparation des pouvoirs que celui que l’on trouve parfois dans
les systèmes nationaux. Comme la Cour l’a remarqué dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci, les
notions internes de séparation des pouvoirs «ne s’appliquent pas aux
relations entre institutions internationales chargées de régler des diffé-
rends» (C.LJ. Recueil 1984, p. 433, par. 92). Il n’existe pas non plus de
structuration hiérarchique des organes des Nations Unies (Rosenne, The
Law and Practice of the International Court of Justice, 2° éd. rev., p. 70),
chaque organe principal étant par inter pares (ibid., p. 71).

En tant qu’organe judiciaire, la Cour a périodiquement pour tâche
d’examiner et de juger sous l’angle strictement juridique des questions qui
peuvent en même temps faire l’objet d’une décision de caractère exécutif
ou politique émanant d’un autre organe principal des Nations Unies. La

55
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 166

Cour, de par sa nature et sa constitution, applique au cas dont elle est
saisie les notions, les critères et les méthodes de la procédure judiciaire,
que les autres organes des Nations Unies ne sont naturellement pas
obligés d'appliquer. Les notions qu’elle utilise sont des notions juridi-
ques, le critère qu’elle applique est celui de la légalité, et ses méthodes sont
celles de l’administration des preuves au sens juridique. Ses critères de
validité et les fondements de ses décisions ne sont naturellement pas les
mêmes que ceux qui s’appliqueraient devant un organe politique ou
exécutif des Nations Unies.

Toutefois, tous ces organes, quels qu’ils soient, ont ceci en commun
qu’ils exercent pareillement leur autorité en vertu de la Charte et confor-
mément à ses dispositions. Il ne saurait jamais vraiment être question
d’une opposition entre un organe et un autre, mais plutôt d’une soumis-
sion commune de tous les organes à la Charte. L'interprétation des dispo-
sitions de la Charte est essentiellement une question de droit, et des
questions de droit de ce genre peuvent, quand les circonstances s’y
prêtent, être portées devant la Cour pour qu’elle les tranche par une déci-
sion de justice. Lorsqu'il en est ainsi, la Cour agit en tant que gardienne de
la Charte et du droit international car, sur la scène internationale, il
n'existe pas d’organe plus élevé qui soit chargé de fonctions judiciaires et
de statuer sur des questions d'interprétation et d'application du droit
international. Ancrée à la Charte en particulier et dans le droit internatio-
nal en général, la Cour connaît des questions juridiques qui sont légitime-
ment portées devant elle; le fait que sa décision judiciaire, fondée sur le
droit, puisse avoir des conséquences politiques n’est pas un élément qui
doive l’empêcher de remplir sa fonction en vertu de la Charte des
Nations Unies et du Statut de la Cour.

Pour la Cour, régler les différends et les autres questions qui lui sont
régulièrement soumises en statuant conformément au droit international
tel qu’elle l’applique et l'interprète constitue sa fonction judiciaire et sa
raison d’être. Dans son analyse des rapports entre les principaux organes,
M. Rosenne conclut que ce qui se trouve au cœur de ces rapports est que
«la volonté de l’Organistion est manifestée par les actions de ces organes
dans les domaines de compétence desquels se trouve une question parti-
culière » (Rosenne, op. cit., p. 69). Ce qui relève de la fonction judiciaire est
le domaine de compétence propre de la Cour. S’il arrive que ces consé-
quences politiques résultent d’une décision judiciaire, cela n’est pas de
nature à la soustraire à cette sphère de compétence. De sorte que, aussi:

«tandis que la tâche de la Cour est limitée à exercer des fonctions de
caractère juridique, son pouvoir d’action et de décision n’est soumis
à aucune limitation découlant du fait que le différend qui est porté
devant elle pourrait aussi entrer dans le domaine de compétence de
quelque autre organe. Si le maintien de la paix et de la sécurité inter-
nationales est considéré comme la fonction primordiale de FOrgani-
sation des Nations Unies dans son ensemble (y compris la Cour), la
Charte ne confère pas de compétence exclusive à un organe principal

56
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 167

unique. Même le fait que le Conseil de sécurité a au premier chef la
responsabilité du maintien de la paix et de la sécurité internationales
en vertu de l’article 24 de la Charte ne suffit pas à lui donner une
compétence exclusive sur ces questions. Il n’existe donc aucune
autorité expresse dans la Charte ou dans le Statut pour fonder la
proposition de M. Alvarez au sujet de l’affaire de l’ Anglo-Iranian Oil
Co. lorsqu'il avance que, si une affaire soumise à la Cour vient mena-
cer la paix du monde, le Conseil de sécurité peut s’en saisir et mettre
fin à la compétence de la Cour.» (Rosenne, op. cit., p. 73.)

Il est intéressant de relever que cette citation développe l’idée selon
laquelle la Cour peut examiner une question qui est de la compétence
d’un autre organe même lorsque cette question est inscrite à l’ordre du
jour de ce dernier (ibid., note 1).

Il découle de la nature différente de ces deux organes qu’il existe de
nombreux facteurs qui relévent d’une décision politique et dont un organe
politique peut s’occuper et s’occupera mais dont un organe judiciaire ne
peut s’occuper et ne s’occuperait pas. Il convient, dans ce contexte, de
citer la remarque de Kelsen:

«Le Conseil de sécurité et l’Assemblée générale, dans la mesure où
ils sont, eux aussi, compétents pour régler des différends, ne sont que
des organes quasi judiciaires de l’Organisation des Nations Unies.
Tel est le cas même si l’on accepte l’interprétation selon laquelle les
recommandations faites par le Conseil de sécurité pour le règlement
de différends en vertu des articles 31, 38 ou 39 sont, comme les déci-
sions du Conseil prises en vertu de l’article 25, obligatoires pour les
parties. Le Conseil de sécurité, ainsi qu’on l’a fait remarquer, n’est
pas un organe judiciaire, car ses membres ne sont pas indépen-
dants.» (Hans Kelsen, The Law of the United Nations, 1950,
p. 476-477.)

L'autonomie de la Cour

Les Etats-Unis ont soutenu que les organes de l'Organisation des
Nations Unies devraient, dans toute la mesure du possible, coopérer les
uns avec les autres pour mettre en œuvre, en commun, les principes et les
buts des Nations Unies. A ce sujet, les Etats-Unis ont cité le passage
suivant de l’opinion individuelle de M. Tarazi, dans l’affaire du Plateau
continental de la mer Egée:

«En effet, s’il est vrai et certain que la Cour est un organe judiciaire
indépendant... il n’en est pas moins vrai qu’elle fait partie intégrante
des Nations Unies...

Cela étant, la présente Cour, tout en maintenant son indépendance
ne doit pas négliger de prendre en considération cette vérité
première, à savoir qu’elle fait partie intégrante de l'ONU. La Charte
dont la genèse historique marque une étape nouvelle dans l’histoire

57
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 168

offre des différences essentielles par rapport aux dispositions de son
devancier, le Pacte de la SdN. Ces différences étaient dues à une
situation nouvelle à laquelle ont fait face les Etats et les peuples en
raison des suites de la seconde guerre mondiale et des développe-
ments qui l’ont précédée ou en ont précipité le déclenchement.

Il n’est pas nécessaire ici de passer en revue ces différences. On
pourrait pourtant se contenter d’affirmer qu’en vertu de la Charte le
Conseil de sécurité assume une responsabilité essentielle en vue du
maintien de la paix et de la sécurité. La Cour devrait collaborer, si les
circonstances l’exigent, à cette œuvre fondamentale. » (C.LJ. Recueil
1976, opinion individuelle, p. 33 (les italiques sont de moi), citée à
l’audience publique du 27 mars 1992, CR 92/4, p. 69-70.)

Cet exposé que M. Tarazi fait du rôle de la Cour dégage clairement
certains principes essentiels :

1) La Cour est un organe indépendant de l'Organisation des Nations
Unies et doit conserversonindépendance.

2) La Cour est un organe judiciaire.

3) La Cour fait partie intégrante de l'Organisation des Nations Unies.

4) En vertu de la Charte, le Conseil de sécurité assume la responsabilité
essentielle du maintien de la paix et de la sécurité.

5) La Cour devrait collaborer avec le Conseil de sécurité à la réalisation
de cette mission si les circonstances l’exigent.

Il ressort clairement de l’examen de ces principes que la Cour doit à
tout moment conserver son indépendance dans l’accomplissement des
fonctions que la Charte lui confie en tant qu’organe judiciaire principal
des Nations Unies. Il est clair aussi que, dans bien des cas, le fait de
s’acquitter de ces fonctions indépendantes conduira la Cour à un résultat
qui sera en parfaite harmonie avec les conclusions du Conseil de sécurité.
Mais il ne découle nullement de ces propositions que la Cour, lorsqu'elle
est régulièrement saisie d’un différend juridique, doive coopérer avec le
Conseil de sécurité jusqu’au point de cesser d’exercer son jugement indé-
pendant sur les questions de droit dont elle est légitiment saisie. M. Tarazi
avait à cœur de prévoir cette possibilité; il a mis soigneusement l’accent
sur l'indépendance de la Cour et a nuancé la formule, la collaboration
étant souhaitable «si les circonstances l’exigent ». Le juge de la question
de savoir si les circonstances l’exigent est assurément la Cour, exerçant
son jugement en toute indépendance.

De plus, il y a lieu de relever que, s’agissant de la Cour, on ne trouve
aucune disposition du genre de l’article 12 de la Charte qui stipule qu’en
ce qui concerne l’Assemblée générale, tant que le Conseil de sécurité
remplit, à l'égard d’un différend ou d’une situation quelconque, les fonc-
tions qui lui sont attribuées par la Charte, l’Assemblée générale «ne doit
faire aucune recommandation sur ce différend ou cette situation » à moins
que le Conseil de sécurité ne le lui demande. Dans le mécanisme de la
Charte, la Cour internationale de Justice ne doit pas être limitée de la
même façon dans son action.

58
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 169

Nul ne peut contester que, lorsque le Conseil de sécurité examine une
situation ayant des incidences directes sur l’affaire portée devant la Cour,
celle-ci doit examiner si ses décisions risqueraient d’entrer en conflit avec
les mesures que le Conseil de sécurité a prises ou envisage de prendre et,
lorsque les circonstances le permettent, doit chercher à renforcer l’action
du Conseil. |

Il en est certainement ainsi, mais l’action du Conseil de sécurité n’est
que l’une des circonstances que la Cour doit prendre en considération et
cela ne met nullement un point final à la question. Puisque la Cour et le
Conseil de sécurité peuvent exercer régulièrement leurs fonctions respec-
tives en ce qui concerne une situation ou un différend international,
chacun doit, dans l’exercice du pouvoir qui lui est indubitablement
conféré, exercer en toute indépendance son jugement conformément à la
Charte. Il s’ensuit qu’il n’y aura pas toujours de totale coincidence dans
leur appréciation d’une situation donnée. Spécialement lorsque intervien-
nent des questions d'interprétation juridique, la Cour tendra tout naturel-
lement à protéger jalousement son indépendance de jugement, faute de
quoi elle manquerait aux préceptes de la Charte.

Exercice coordonné des pouvoirs

Dans le passé, il s’est effectivement trouvé des cas où la même question
a dû être examinée à la fois par le Conseil de sécurité et par la Cour. On
peut mentionner les affaires suivantes, où tant la compétence de la Cour
que celle du Conseil de sécurité ont été invoquées dans une seule et même
affaire: Plateau continental de la mer Egée, mesures conservatoires
(C.LJ. Recueil 1976, p. 3); Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, mesures conservatoires (C.I.J. Recueil 1979, p. 7), et Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci, mesures
conservatoires (C.I.J. Recueil 1984, p. 169).

Toutefois, dans toutes ces affaires, la Cour et le Conseil étaient saisis
par la même partie, celle-ci cherchant à obtenir de ces organes différents le
remède approprié à la nature et à la fonction de chacun d’eux. En d’autres
termes, la partie qui les avait saisis cherchait à les utiliser de façon complé-
mentaire.

En l’espèce, la Cour et le Conseil ont été approchés par les deux parties
que le différend oppose, chacune faisant valoir des moyens correspon-
dant a sa propre position. Et c’est cette situation qui donne une impor-
tance particuliére a la présente affaire.

Il y a lieu de relever, dans la derniére des trois affaires citées, le
commentaire fait par la Cour en réponse 4l’argumentation des Etats-Unis
selon laquelle elle ne devait pas accepter de connaitre de la demande du
Nicaragua parce que la demande de mesures conservatoires était iden-
tique aux demandes que cet Etat avait formulées et qui avaient été rejetées
par le Conseil de sécurité. La Cour a fait observer que le fait qu’une ques-
tion soit soumise au Conseil de sécurité ne doit pas empécher la Cour d’en

59
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 170

connaître, les deux procédures pouvant être menées parallèlement (Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci, C.LJ.
Recueil 1984, p. 433, par. 93).

Dans l'affaire relative au Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, la Cour a noté que:

«il ne semble être venu à l’esprit d'aucun membre du Conseil qu'il y
eût ou pat y avoir rien d’irrégulier dans l'exercice simultané par la
Cour et par le Conseil de sécurité de leurs fonctions respectives. Le
fait n’est d’ailleurs pas surprenant.» (C.IJ. Recueil 1980, p. 21,
par. 40.)

Le rôle de la Cour a été défini de façon plus claire encore lorsque la
Cour a observé:

«Alors que l’article 12 de la Charte interdit expressément à
l’Assemblée générale de faire une recommandation au sujet d’un
différend ou d’une situation à l’égard desquels le Conseil remplit ses
fonctions, ni la Charte ni le Statut n’apportent de restriction sem-
blable à l’exercice des fonctions de la Cour. Les raisons en sont évi-
dentes: c’est à la Cour, organe judiciaire principal des Nations
Unies, qu’il appartient de résoudre toute question juridique pouvant
opposer des parties à un différend; et la résolution de ces questions
juridiques par la Cour peut jouer un rôle important et parfois
déterminant dans le règlement pacifique du différend. » (1bid., p. 22,
par. 40; voir aussi Activités militaires et paramilitaires au Nicaragua
et contre celui-ci, C.IJ. Recueil 1984, p. 433-434, par. 93.)

Les pouvoirs du Conseil de sécurité

Ce qui nous est dit des pouvoirs que le Conseil de sécurité a exercés
lorsqu'il a adopté la résolution 731 (1992) appelle un bref examen de ces
pouvoirs d’un point de vue strictement juridique.

La plénitude des pouvoirs que la Charte des Nations Unies confère
au Conseil de sécurité couvre des secteurs d’action internationale très
divers.

En vertu de l’article 24, le Conseil a la responsabilité principale du
maintien de la paix et de la sécurité internationales et il est mandaté par
tous les Etats Membres pour agir en leur nom à cet égard. Aux termes de
l’article 25, tous les Membres conviennent d’accepter et d’appliquer ses
décisions.

Le chapitre VI confie au Conseil des pouvoirs et des responsabilités à
Végard du règlement des différends, et le chapitre VII lui donne des
pouvoirs très particuliers dès lors qu’il constate l’existence d’une menace
contre la paix, d’une rupture de la paix ou d’un acte d’agression. Une telle
constatation relève entièrement de son appréciation.

Pour interpréter ces dispositions, il faut tenir compte en même temps de

60
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 171

l'article 103 de la Charte, qui dispose qu’en cas de conflit entre les obliga-
tions des Membres des Nations Unies en vertu de la Charte et leurs obli-
gations en vertu de tout autre accord international les premières prévau-
dront. Puisque les décisions du Conseil de sécurité doivent être acceptées
et appliquées par tous les Etats Membres, l’article 103 confère aux obliga-
tions ainsi créées la priorité sur les obligations découlant de tout autre
accord.

Tout cela représente vraiment un pouvoir énorme et le droit internatio-
nal, tel qu’il est incorporé dans la Charte, oblige tous les Etats à recon-
naître ce pouvoir et à agir conformément aux directives qui en émanent.

Est-ce à dire que le Conseil de sécurité exerce ses diverses attributions
sans aucune limitation, ou bien est-il tenu d’agir dans un cadre circonscrit
par un ensemble de normes ou de principes ?

L'article 24 lui-méme signale immédiatement l’existence d’un tel cadre
lorsqu'il dispose, dans son paragraphe 2, que, dans l’accomplissement des
obligations que lui impose le paragraphe 1 du même article, le Conseil de
sécurité «agit conformément aux buts et principes des Nations Unies».
L'obligation est impérative et les limites sont clairement marquées. Le
préambule de la Charte souligne notamment que les peuples des
Nations Unies sont résolus à créer les conditions nécessaires au respect
des obligations nées des traités et autres sources du droit international.

Il est dit à l’article 1, paragraphe 1, de la Charte que l’un des buts des
Nations Unies est de

«réaliser, par des moyens pacifiques, conformément aux principes
de la justice et du droit international, l’ajustement ou le règlement de
différends ou de situations, de caractère international, susceptibles
de mener à une rupture de la paix».

Les travaux préparatoires

La réalité et l'importance de ces limites ressortent des travaux prépara-
toires de la Charte. Ceux-ci montrent que les préoccupations évoquées
ci-dessus figuraient bien parmi les considérations qui ont abouti à l’adop-
tion, sous leur forme actuelle, des articles qui confèrent ses pouvoirs au
Conseil de sécurité.

Lors de la conférence des Nations Unies sur l’organisation internatio-
nale (San Francisco), au comité 2 de la commission III, qui examinait les
projets de dispositions de la Charte concernant le Conseil de sécurité, le
19 mai 1945, la Belgique — anticipant, en quelque sorte, le problème
même qui est soulevé maintenant par l'argument de la Libye selon lequel
la résolution 731 (1992) du Conseil de sécurité porte atteinte à des compo-
santes essentielles de la souveraineté — a présenté un projet d’amende-
ment.

Pour citer le procès-verbal de la commission:

«Le délégué de la Belgique déclare que si, comme cela paraît être

61
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 172

le cas, le droit pour le Conseil de sécurité de «recommander » im-
plique la possibilité qu’un Membre de l'Organisation soit obligé
d’abandonner un droit garanti positivement par le droit international
comme étant un droit essentiel d'Etat indépendant, la délégation
belge insiste pour présenter son amendement au comité. Le but de cet
amendement est d’accorder à un Etat qui est partie à un différend, et
qui estime qu’une recommandation du Conseil de sécurité porte
atteinte à ses droits essentiels, le droit de réclamer un avis consultatif
de la Cour internationale de Justice sur ce point: si la Cour estime
que ces droits sont violés ou menacés, le Conseil de sécurité sera
invité à examiner la question à nouveau ou à soumettre le différend
pour décision à l’Assemblée générale. Cet amendement n’a, en
aucune façon, pour but de restreindre les pouvoirs légitimes du
Conseil de sécurité.

Il serait, cependant, opportun de renforcer la base juridique des
décisions du Conseil de sécurité.» (Documents de la conférence des
Nations Unies sur l’organisation internationale, San Francisco, 1945,
vol. XII, p. 52-53.)

Le délégué de l’Union des Républiques socialistes soviétiques, opposé

à cet amendement, a déclaré : «Il ne devrait exister dans l’esprit des délé-
gués aucun doute sur les intentions du Conseil de sécurité de ne porter en
aucune façon atteinte aux droits d’un Etat souverain.» (Ibid. p. 53.) En
outre:

«Le délégué des Etats-Unis souligne l’importance de la prescrip-
tion en vertu de laquelle l’action du Conseil de sécurité, en cas de
différend constituant une menace pour la paix, aura lieu «en confor-
mité avec les buts et principes de l'Organisation». Il se reporte au
paragraphe | du chapitre I modifié par les gouvernements invitants,
qui stipule que Pun des buts de l'Organisation est de réaliser le règle-
ment des différends par des moyens pacifiques «en tenant dûment
compte des principes de la justice et du droit international » (doc. 2.
G/29, p. 1). Il n’interprète pas, pour sa part, les propositions comme
empêchant un Etat quelconque de faire appel en tout temps à la Cour
internationale de Justice pour toute question qui pourrait norma-
lement être soumise à cette dernière. Dans l’ensemble, il ne pense
pas qu’il y ait intérêt à accepter l'amendement belge, notamment
parce qu’il est convaincu que le Conseil de sécurité est tenu d’agir con-
formément aux principes de la justice et du droit international.»
(Ibid.)

Le délégué de la France, tout en considérant avec beaucoup de sympa-

thie les idées contenues dans l’amendement belge, a exprimé des doutes
sur son efficacité et a dit que le sous-comité de rédaction « devrait s’effor-
cer d’introduire dans le texte les garanties les plus complètes que le
Conseil de sécurité accomplira sa tâche conformément au droit et à la
justice» (ibid., p. 54).

62
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 173

Le délégué de la Colombie a appuyé chaleureusement l’amendement
belge.

Le 22 mai 1945, le délégué du Royaume-Uni a déclaré qu’a son avis
l'adoption de l’amendement belge nuirait aux chances de succès de
l'Organisation. Il a fait valoir que la procédure proposée par l’amende-
ment entraînerait un retard dans des circonstances où la promptitude
d’action du Conseil de sécurité était extrêmement souhaitable (Docu-
ments de la conférence des Nations Unies sur l'organisation internationale,
San Francisco, 1945, vol. XII, p. 68).

Le délégué de l’Afrique du Sud a soutenu le même point de vue, en
soulignant l'importance de l’acte de foi qu’accomplissaient les petits Etats
en acceptant le paragraphe 4 (ibid., p. 69). Le délégué de la République
socialiste soviétique de Biélorussie a lui aussi combattu l'amendement
belge (ibid.).

Le délégué de la Belgique a demandé alors une réponse plus précise à la
question qu'il avait déjà posée, à savoir si le terme «recommander», au
chapitre VIII, section A, du projet (correspondant au chapitre VII de la
Charte des Nations Unies), comportait des obligations pour des Etats
parties à un litige ou s’il signifiait seulement que le Conseil offrait un avis
pouvant ou non être accepté (ibid. ).

Le délégué des Etats-Unis s’est déclaré d’accord avec celui du
Royaume-Uni et a précisé qu’il avait voulu montrer clairement que la
section À n’envisageait aucune mesure de contrainte ou de sanction
(ibid.),

Le délégué de la Belgique a déclaré alors que, puisqu'il était clairement
entendu qu’une recommandation faite par le Conseil sous la section À du
chapitre VIII n’entraînait aucun effet obligatoire, il acceptait de retirer
l’amendement de son pays. Le Président a accepté ce retrait (ibid.).

Un débat analogue a eu lieu en même temps au sein d’un autre comité
de la commission III (le comité qui s’occupait de l’organisation et de la
procédure). Le 24 mai 1945, le délégué de la Norvège a déclaré ce qui suit:

«Le Conseil de sécurité a été investi de pouvoirs énormes et les
propositions de Dumbarton Oaks ont fixé peu de limites à leur exer-
cice. Les chapitres sur les buts et les principes ne contiennent pas de
telles règles, à l'exception du principe de l’égalité souveraine des
Etats. Il [le délégué de la Norvègel estime qu’on devrait formuler une
règle fondamentale de conduite qui servirait de frein au Conseil de
sécurité et de garantie contre la pratique par celui-ci d’une « politique
de compensation». Quels que soient les sacrifices que le Conseil de
sécurité pourrait exiger d’une nation, ils ne devraient pas étre de
nature a diminuer la confiance de cette nation dans son avenir.»
(Documents de la conférence des Nations Unies sur l’organisation
internationale, San Francisco, 1945, vol. XI, p. 385.)

Je cite le procès-verbal:

«Le représentant du Royaume-Uni s’oppose à l’amendement

… 63
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 174

norvégien; il fait remarquer que son but est déjà atteint par les prin-
cipes amendés du chapitre I, qui stipulent que l'Organisation doit
«réaliser par des moyens pacifiques et en tenant compte des principes
de la justice et du droit international, l'ajustement ou le règlement... »,
etc. A son avis, l'amendement norvégien ne fournit pas un moyen
désirable de régler la question; il estime en effet inopportun de limi-
ter l’action du Conseil, ainsi qu’on le propose en fait, lorsque celui-ci
agit contre une nation violant le droit.» (Documents de la conférence
des Nations Unies sur l'organisation internationale, San Francisco,
1945, vol. XI, p. 385.)

L’amendement norvégien a été rejeté au motif que des revisions appor-
tées en même temps aux chapitres liminaires de la Charte feraient réfé-
rence 4 des normes telles que le droit international et la justice.
(Ruth B. Russell, A History of the United Nations Charter: The Role of the
United States 1940-1945, 1958, p. 665.)

Ces débats rappellent utilement dans quel sens les pouvoirs du Conseil
ont été compris et acceptés lors de la rédaction de la Charte des
Nations Unies. Les pouvoirs du Conseil sont subordonnés aux articles 1
et 2 et en particulier aux garanties de conformité avec le droit internatio-
nal qui se trouvent dans ces articles.

Ilimporte de considérer aussi la genèse de l’article 1, qui définit les buts
et les principes des Nations Unies.

Les propositions de Dumbarton Oaks énonçaient ces buts dans les
termes suivants:

«1. Maintenir la paix et la sécurité internationales; et à cette fin
prendre des mesures collectives efficaces en vue de prévenir et élimi-
ner les dangers qui menacent la paix, réprimer les actes d’agression
ou autres atteintes portées a la paix, et préparer ou réaliser par des
moyens pacifiques le règlement des différends internationaux qui
risquent d’entraîner la rupture de la paix.

2. Développer les relations amicales entre les nations et prendre
toutes autres mesures propres à consolider la paix du monde.

3. Réaliser une coopération internationale en vue de résoudre les
problèmes humanitaires internationaux tels que ceux d’ordre écono-
mique et social.

4. Coordonner et centraliser les efforts des nations en vue de
parvenir à ces fins communes. » (Jbid., p. 1019.)

On remarquera que les mots «conformément aux principes de la justice
et du droit international » qui figurent dans la Charte ne se trouvaient pas
dans ces propositions. Si ce membre de phrase a été ajouté au projet de
Dumbarton Oaks ce fut, en grande partie, pour apaiser les craintes qui
avaient été exprimées au sujet des énormes pouvoirs dont jouirait le
Conseil de sécurité. Comme Ruth Russell l’a dit dans son traité sur l’his-
toire de la Charte:

«Cependant, à commencer par les Chinois à Dumbarton Oaks, de
nombreuses délégations se plaignirent de ce que les propositions ne

64
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 175

semblaient, 4 cet égard, faire aucune place aux normes de la justice
ou du droit international. A San Francisco, par conséquent, confor-
mément à l’accord intervenu à Dumbarton Oaks, les quatre grands
ont adopté officiellement l’amendement chinois tendant à préciser
que le règlement pacifique des différends devait être réalisé «en
prenant dûment en considération les principes de la justice et du
droit international. » (Op. cit., p. 656.)

La genèse de la Charte des Nations Unies confirme donc que la pléni-
tude des pouvoirs du Conseil de sécurité a été clairement limitée par le fait
que ces pouvoirs doivent être exercés conformément aux principes bien
établis du droit international. Il est vrai que cette limitation doit être inter-
prétée de façon restrictive et ne vaut que pour les principes et objectifs qui
figurent au chapitre I de la Charte:

«Le Secrétaire général des Nations Unies, dans une déclaration du
10 janvier 1947, a rappelé ce principe en ces termes: «les seules
restrictions sont les principes et les buts fondamentaux qui figurent
au chapitre 1% de la Charte.» (Cot et Pellet, La Charte des
Nations Unies, 2° éd., 1991, p. 462-463.)

La restriction n’en existe pas moins et elle constitue un principe de droit
important pour l'interprétation de la Charte des Nations Unies.

Il faut tenir compte de cette nette limitation pour interpréter l’obliga-
tion qui s’impose à la Cour, en tant que l’un des organes principaux des
Nations Unies, de « coopérer à la réalisation des fins de l’Organisation et
de s’efforcer de donner effet aux décisions des autres organes principaux,
et de ne pas produire de résultats qui les rendraient inopérantes »
(I. S. Rosenne, The Law and Practice of the International Court, p. 70).

Les chapitres VI et VII de la Charte

A la lumière de ces observations relatives à la nature de toute résolution
adoptée par le Conseil de sécurité au titre du chapitre VI, il est clair qu’une
telle résolution n’impose pas d’obligation contraignante. Les fonctions
exercées par le Conseil de sécurité au titre du chapitre VI ont fait l’objet de
la remarque suivante de sir Gerald Fitzmaurice:

«dans le cadre de ce chapitre, ces fonctions n’ont pas de caractère
coercitif. Correctement interprétées, elles n’autorisent probablement
pas le Conseil à faire plus que des recommandations en vue du règle-
ment d’un différend quelconque. » (Fitzmaurice, «The Foundations
of the Authority of International Law and the Problems of Enforce-
ment», Modern Law Review, 1958, vol. 19, p. 5; les italiques sont de
moi.)

Cette conclusion découle à la fois des travaux préparatoires de la
Charte, du texte même de celle-ci et du libellé de la résolution. Par consé-

65
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 176

quent, le fait que le Conseil de sécurité ait adopté la résolution 731 (1992)
n’empéchait pas la Cour d’examiner la requéte qui lui était adressée.

De surcroît, quelles qu’aient pu être les mesures prévues par la résolu-
tion, il fallait, en vertu de l’article 24, paragraphe 2, de la Charte, qu’elles
fussent conformes au droit international. Il n’appartient pas à cette Cour
de réformer une résolution du Conseil de sécurité, mais il est de la compé-
tence de la Cour, et c’est même sa fonction essentielle, de statuer sur toute
question dont elle est régulièrement saisie conformément au droit interna-
tional. Par conséquent, la Cour devra dire quel est le droit qui est appli-
cable en l’espèce et elle n’a pas à s’écarter de cette voie par l’effet d’une
résolution adoptée en vertu du chapitre VI.

Cependant, dès lors que l’on entre dans le champ d’application du
chapitre VII, les choses sont bien différentes, car lorsqu'il s’agit de consta-
ter l’existence d’une menace contre la paix, d’une rupture de la paix ou
d’un acte d’agression, le Conseil jouit d’une totale liberté d’appréciation.
Il semble que c’est le Conseil, et lui seul, qui est juge de l’existence d’un
état de choses qui entraîne la mise en application du chapitre VII. Cette
décision est prise par le Conseil de sécurité en faisant intervenir son
propre jugement et dans l’exercice du pouvoir totalement discrétionnaire
qui lui est conféré par l’article 39. Une fois que le Conseil s’est prononcé
sur ce point, la porte est ouverte aux diverses décisions qu’il peut prendre
en vertu de ce chapitre.

Ainsi, une question qui fait l’objet d’une décision valable du Conseil de
sécurité en vertu du chapitre VII n’est pas, prima facie, de celles dont la
Cour puisse valablement connaître.

La résolution 731 (1992)

Dans sa résolution 731 (1992), le Conseil de sécurité se déclare grave-
ment préoccupé par le terrorisme international et les agissements illicites
dirigés contre l’aviation civile internationale. Il réaffirme ses résolutions
antérieures demandant à tous les Etats de coopérer pour empêcher toute
ingérence dans les liaisons aériennes civiles et tous les actes de terrorisme:
et il rappelle qu’il a condamné la destruction du vol Pan Am 103 et que son
président a appelé tous les Etats à apporter leur aide afin que les respon-
sables de cet acte criminel soient arrêtés et jugés.

Dans cette résolution, le Conseil déplore vivement le fait que le Gouver-
nement libyen n’ait pas répondu effectivement aux demandes, antérieure-
ment présentées par les Gouvernements de la France, du Royaume-Uni et
des Etats-Unis, de coopérer pleinement pour l'établissement des respon-
sabilités dans les actes terroristes concernant les vols 103 de la Pan Am
et 772 de l'UTA. II demande instamment aux autorités libyennes d’appor-
ter immédiatement une réponse complète et effective à ces demandes, et
décide de rester saisi de la question.

La résolution ne contient aucune décision adressée à d’autres parties,

66
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 177

mais seulement la décision « de rester saisi de la question ». Elle n’indique
pas davantage, par ses termes, comme il advient d’habitude dans les réso-
lutions adoptées en vertu du chapitre VII, qu'elle ait été adoptée en vertu
du chapitre VII. Il doit donc être clair que la résolution 731 (1992), celle
que la Cour avait à prendre en considération au moment des plaidoiries,
ne faisait nullement obstacle à l’examen, par la Cour, des questions
portées devant elle. Les observations et exhortations de la résolution ne
présentaient pas un caractére obligatoire en droit.

La résolution 748 (1992)

Il est clair, en revanche, que la résolution 748 (1992) a été adoptée en
vertu du chapitre VII et elle le déclare en termes exprès. A la différence de
la résolution 731 (1992), elle contient une série de décisions adressées au
Gouvernement libyen et 4 tous les Etats.

L’article 25 de la Charte, aux termes duquel tous les Membres de
lOrganisation conviennent d’accepter et d’appliquer toutes les décisions
du Conseil de sécurité conformément à la Charte, impose à tous les Etats
l'obligation juridiquement contraignante de se conformer aux décisions
du Conseil de sécurité. L’article 25 est renforcé par l’article 103, si bien
que méme en cas de conflit avec les obligations issues de tout autre accord,
les obligations en vertu de l’article 25 prévaudront.

Sans prendre parti de façon définitive sur cette question au stade actuel,
celui des mesures conservatoires, j'estime que la résolution 748 (1992) doit
être considérée comme obligatoire pour la Libye, comme pour tous les
pays, en vertu de l’article 25 de la Charte des Nations Unies et que, d’après
l'article 103, les obligations qu’elle définit doivent prévaloir sur celles qui
découlent de tout autre accord international. Plus précisément, cela signi-
fie que la Libye est prima facie liée par les dispositions de cette résolution,
même si elles entrent en conflit avec les droits qu’elle invoque en vertu de
la convention de Montréal. A cet égard, je suis d’accord avec le raisonne-
ment de la majorité de la Cour.

Cependant, je le dirai avec respect, il n’en résulte pas nécessairement
que le caractére obligatoire de la résolution 748 (1992) rende inappropriée
une indication de mesures conservatoires par la Cour. J’arrive à cette
conclusion à l’issue d’un examen attentif de toutes les dispositions de la
résolution 748 (1992). La possibilité subsiste apparemment pour la Cour,
tout en respectant pleinement la résolution 748 (1992) dans son intégralité,
de définir proprio motu une mesure appropriée qui ne soit aucunement en
conflit avec la résolution 748 (1992) ou avec l’article 25 ou l’article 103 de
la Charte.

Il ressort de l’analyse de la résolution 748 (1992) que le Conseil s’y
déclare gravement préoccupé de ce que le Gouvernement libyen n’ait pas
encore donné une réponse complète et effective aux demandes de la réso-
lution 731 (1992) et qu’elle contient d’énergiques condamnations du terro-
risme international. Dans cette résolution, le Conseil constate, en vertu de

67
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 178

l’article 39 de la Charte, l'existence d’une menace contre la paix et la sécu-
rité internationales et décide de prendre certaines mesures en vertu de
l’article 41 de la Charte. A la date du 15 avril 1992, tous les Etats sonttenus
d’adopter certaines mesures indiquées dans la résolution. Ces mesures
incluent des sanctions diplomatiques et d’autres sanctions de divers types
en matière de trafic aérien et d’armements. Toutes ces mesures sont au
nombre de celles prévues par l’article 41, qui traite des mesures n’impli-
quant pas l’emploi de la force, et le Conseil n’est pas allé au-delà de cet
article.

La convention de Montréal

L'article 14, paragraphe 1, de la convention de Montréal est rédigé en
termes impératifs et exige que tout différend concernant l'interprétation
ou |’ application de la convention soit soumis à l’arbitrage conformément à
ses dispositions. L'article, on le relève, ne mentionne pas que l’interpréta-
tion, mais la dépasse et pénètre dans le domaine de la manière dont le
traité est ou devrait être appliqué.

La convention de Montréal fait partie d’une réaction internationale
concertée devant le problème du terrorisme, qui revêt, depuis quelques
dizaines d’années, l’importance d’un problème international de pre-
mier plan. Plusieurs conventions distinctes expriment la réponse réfléchie
de la communauté internationale au terrorisme international et plu-
sieurs d’entre elles incluent des dispositions semblables à celles de l’ar-
ticle 14, y compris la faculté de saisir la Cour internationale en dernier
ressort.

Ila fallu environ trente années d’efforts internationaux pour assembler
l'édifice de cette réaction internationale, si on remonte à la convention de
Tokyo de 1963 relative aux infractions survenant à bord des aéronefs. La
plupart de ces conventions ont été ratifiées par plus de cent Etats. Selon
l'étude de l’UNITAR, The United Nations and the Maintenance of Interna-
tional Peace and Security, 1987 (voir p. 418), à l'époque où celle-ci a été
rédigée, cent trente-deux Etats étaient parties à la convention relative aux
infractions et à certains autres actes survenant à bord des aéronefs
(convention de Tokyo de 1969); cent vingt-sept Etats étaient parties à la
convention pour la répression de la capture illicite d’aéronefs (convention
de La Haye de 1971); et cent vingt-huit Etats étaient parties à la conven-
tion pour la répression d’actes illicites dirigés contre la sécurité de l’avia-
tion civile (convention de Montréal de 1973).

Parmi les conventions qui comprennent une clause prévoyant la faculté
de saisir la Cour lorsque le différend entre les parties ne peut être réglé par
voie de négociation, on peut citer la convention de 1963 relative aux
infractions et à certains autres actes survenant à bord des aéronefs
(convention de Tokyo), article 24; la convention de 1971 pour la répres-
sion de la capture illicite d’aéronefs (convention de La Haye), article 12; la
convention de 1973 sur la prévention et la répression des infractions

68
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. WEERAMANTRY) 179

contre les personnes jouissant d’une protection internationale, y compris
les agents diplomatiques (convention de New York), article 13; la conven-
tion internationale de 1979 contre la prise d’otages, article 16.

En réalité, ce système remonte, dans la pratique internationale, au
temps de la Société des Nations: alors, la convention de 1937 pour la
prévention et la répression du terrorisme prévoyait à son article 20 que les
différends relatifs à l'interprétation ou à l'application dela convention qui
ne pourraient être résolus par la voie diplomatique seraient portés devant
la Cour permanente de Justice internationale (voir Richard B. Lillich,
Transnational Terrorism: Conventions and Commentary, 1982, p. 175).

De très nombreux précédents internationaux invitent donc à traiter de
ces infractions dans le cadre d’un système multilatéral ordonné de négo-
ciations et, en définitive, de règlement judiciaire.

La Cour, en sa qualité d’organe judiciaire qui applique le droit interna-
tional, ne saurait manquer de relever, 4 ce stade de son examen, que la
résolution 731 (1992) du Conseil de sécurité ne mentionne pas la conven-
tion de Montréal, ni le système conventionnel multilatéral édifié pour
s opposer au terrorisme international.

Un autre aspect de la convention de Montréal est qu’elle ne porte pas
atteinte au principe de droit international coutumier aut dedere aut judi-
care. Toutefois, chaque Etat contractant, s’il n’extrade pas l’auteur
présumé d’une infraction, a l'obligation rigoureuse de soumettre l'affaire
à ses autorités compétentes pour l’exercice de l’action pénale (art. 7). Le
principe aut dedere aut judicare est un aspect important de la souveraineté
de l’Etat sur ses ressortissants et le caractère bien établi de ce principe en
droit international coutumier ressort clairement de l’exposé suivant:

«L'emploi très répandu de la formule «poursuivre ou extrader »,
qu’elle figure expressément dans le texte, qu’elle soit exprimée par
lobligation d’extrader, ou qu’elle soit sous-entendue dans l’obli-
gation d’exercer des poursuites ou de qualifier l’acte d’infraction,
ainsi que le nombre des signataires de ces nombreuses conventions,
attestent de l’existence de ce principe général du jus cogens.»
(M. Cherif Bassiouni, International Extradition: United States Law
and Practice, 1987, p. 22.)

De même qu’elle ne mentionne pas la convention de Montréal, la réso-
lution 731 (1992) ne tient pas davantage compte de ce principe bien établi
du droit international. ;

Conclusion

Cette affaire très difficile, qui résulte d’un incident si révoltant pour
la communauté mondiale et qui fait l’objet d’une condamnation si uni-
verselle, doit étre abordée sous des points de vue aussi nombreux que
possible.

M. Lachs, dans l'affaire de la Mer Egée, a commenté en ces termes la com-
plémentarité de toutes les instances auxquelles les Etats peuvent recourir:

69
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) 180

«Le caractére souvent inhabituel des problémes que doivent
affronter les Etats de nos jours oblige a utiliser le plus d’instruments
et a se réserver le plus de voies possible pour résoudre les questions
complexes et souvent multidimensionnelles qui se posent.»
(C.LJ. Recueil 1978, opinion individuelle, p. 52.)

Dans ce contexte, il a insisté sur le rôle de la Cour en tant qu’institution au
service du règlement pacifique des différends. En l’espèce, un appel a
été adressé à la Cour pour qu’elle exerce ses fonctions dans le cadre d’en-
semble du système des Nations Unies, afin d’ouvrir une autre voie de
règlement. M. Lachs a mis le doigt sur l’un des rôles principaux que peut
jouer la Cour lorsqu'il a déclaré: « Ainsi peut-on espérer empêcher un
différend de s’aggraver et de dégénérer en conflit. » (Ibid.)

On discerne dans ce passage le rôle que la Cour peut jouer en l’occur-
rence. Elle est saisie d’un différend, elle est prima facie compétente, il
s’instaure une situation d’escalade de tensions et l’une des parties sollicite
ses bons offices afin de préserver les droits qu’elle invoque jusqu’à ce que
la Cour ait statué à leur sujet de façon définitive.

La Cour ne se mettra pas dans une situation de conflit avec le Conseil
de sécurité lorsque cet organe a déjà exercé ses pouvoirs d’une manière
qui impose des obligations à tous les Membres de l'Organisation des
Nations Unies. Toutefois, dans les domaines auxquels ne s’appliquent
pas les décisions obligatoires prises par le Conseil en vertu du cha-
pitre VII, la Cour est libre d’user de son influence et de son autorité pour
servir les fins de la paix internationale, dont elle se préoccupe autant que
tout autre organe des Nations Unies. Promouvoir la paix et la sauvegar-
der, ce n’est pas là la réserve exclusive d’un seul organe, mais le but
commun de tous. La Cour a le pouvoir de rendre une ordonnance proprio
motu et n’est pas obligée de s’en tenir aux termes dans lesquels l’auteur de
la demande a exercé son recours. Rien n’empêche la Cour de tenter
d’atteindre ce but commun de la paix en prenant des mesures qui, selon les
termes de M. Lachs, laissent «espérer empêcher un différend de s’aggra-
ver et de dégénérer en conflit ».

Un juge illustre a fait observer jadis que les lois ne gardent pas le silence
au milieu du fracas des armes. A notre époque, nous avons aussi besoin
d’affirmer que les lois ne sont pas privées du pouvoir d'empêcher le fracas
des armes. Tout l'édifice du droit de Organisation des Nations Unies
s’appuie sur la notion de la paix et de la prévention des conflits. S’il y a
lieu, si le risque d’un conflit menace des droits contestés devant elle, la
Cour n’est pas privée du pouvoir d’indiquer des mesures conservatoires
pour sauvegarder ces droits en empêchant l’escalade du différend et peut-
être le recours à la force. Cela relèverait entièrement de sa mission et
s’accorderait en totalité avec les buts et principes de l'Organisation des
Nations Unies et du droit international. Particulièrement en périodes de
tensions, alors que les signaux de danger lancent partout des éclairs, la
Cour, semble-t-il, devrait réagir de façon positive en prenant les mesures
qui relèvent de sa compétence. Si la Cour a compétence pour protéger des

70
CONVENTION DE MONTREAL DE 1971 (OP. DISS. WEERAMANTRY) [81

droits qui font l’objet d’une action en suspens — et cela est à mon avis
indubitable — une ordonnance interdisant de porter atteinte à ces droits
par un conflit doit aussi relever de sa compétence. Si l’on veut que le droit
international se développe et serve la cause de la paix comme il est censé le
faire, la Cour ne peut se dérober devant une telle responsabilité quand
l’occasion de l’assumer se présente.

J'indiquerais proprio motu des mesures conservatoires à l’égard des
deux Parties pour empêcher l’aggravation ou l’extension du différend qui
pourrait résulter de l'emploi de la force par l’une ou l’autre d’entre elles.
De telles mesures n’entreraient en conflit avec aucune décision adoptée
par le Conseil de sécurité en vertu du chapitre VII, ni avec aucune obliga-
tion issue de l’article 25, ni avec le principe qui sous-tend l’article 103.
Ainsi, la voie qui mène au règlement pacifique du différend pouvait-elle
être sauvegardée avant que les Parties ne se trouvent sur des chemins où
elles seront engagées sans retour. Une telle décision serait fondée sur
Particle 41 du Statut de la Cour, ainsi que sur les articles 73, 74 et 75 du
Règlement.

(Signé) Christopher Gregory WEERAMANTRY.

71
